     Case 2:13-cr-00719-PSG Document 543 Filed 07/02/21 Page 1 of 6 Page ID #:8601



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     RACHEL N. AGRESS (Cal. Bar No. 281703)
4    ANDREW M. ROACH (Cal. Bar No. 293375)
     Assistant United States Attorneys
5    General Crimes Section
          1200 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-0487/0306
          Facsimile: (213) 894-0141
8         E-mail:    Rachel.Agress@usdoj.gov
                     Andrew.Roach@usdoj.gov
9
     BYRON R. TUYAY (Cal. Bar No. 308049)
10   Assistant United States Attorney
     Riverside Branch Office
11        3403 Tenth Street, Suite 200
          Riverside, California 92501
12        Telephone: (951) 276-6230
          Facsimile: (951) 276-6202
13        E-mail:     Byron.Tuyay@usdoj.gov
14   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
15
                             UNITED STATES DISTRICT COURT
16
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     UNITED STATES OF AMERICA,                No. CR 13-00719(B)-PSG-4
18
                Plaintiff,                    EX PARTE APPLICATION FOR ORDER
19                                            COMPELLING TESTIMONY OF L’TANYA
                      v.                      SMITH PURSUANT TO 18
20                                            U.S.C. § 6001 ET SEQ.; MEMORANDUM
     KAREN SARKISSIAN,                        OF POINTS AND AUTHORITIES;
21     aka “Gary Sarkissian,”                 DECLARATION OF TRACY L. WILKISON;
                                              EXHIBIT; PROPOSED ORDER
22              Defendant.
                                              TRIAL DATE:      July 15, 2021
23

24

25         The Acting United States Attorney hereby applies to this
26   Honorable Court for an order compelling L’TANYA SMITH (“SMITH”) to
27   testify and produce evidence pursuant to the provisions of Title 18,
28
     Case 2:13-cr-00719-PSG Document 543 Filed 07/02/21 Page 2 of 6 Page ID #:8602



1    United States Code, Section 6001 et seq., and respectfully represents

2    as follows:

3          1.    The government has subpoenaed SMITH to appear in court on

4    July 15, 2021 for testimony;

5          2.    Counsel for SMITH has advised that if SMITH is called to

6    the stand, she will, at that time, refuse to answer questions,

7    invoking the constitutional privilege against self-incrimination, and

8    that she will object to any motion to compel made by the government;

9          3.    In the judgment of the Acting United States Attorney, the
10   testimony of SMITH may be necessary to the public interest; and
11         4.    Amanda N. Liskamm, an authorized Acting Deputy Assistant
12   Attorney General of the United States, has approved this application
13   for an order instructing SMITH to testify pursuant to 18 U.S.C. §§
14   6002-6003 and 28 C.F.R. § 0.175.
15         Wherefore, pursuant to the provisions of 18 U.S.C. § 6001, et

16   seq., the Acting United States Attorney requests that the Court order

17   SMITH to give testimony relating to all matters within her knowledge

18   about which she may be interrogated in this matter.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28

                                             2
     Case 2:13-cr-00719-PSG Document 543 Filed 07/02/21 Page 3 of 6 Page ID #:8603



1          In support of this motion, the Acting United States Attorney

2    submits herewith the attached declaration of Tracy L. Wilkison,

3    exhibit, and proposed order.

4     Dated: July 2, 2021               Respectfully submitted,

5                                       TRACY L. WILKISON
                                        Acting United States Attorney
6
                                        SCOTT M. GARRINGER
7                                       Assistant United States Attorney
                                        Chief, Criminal Division
8

9                                             /s/
                                        RACHEL N. AGRESS
10                                      ANDREW M. ROACH
                                        BYRON R. TUYAY
11                                      Assistant United States Attorneys

12                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:13-cr-00719-PSG Document 543 Filed 07/02/21 Page 4 of 6 Page ID #:8604



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2           The United States is applying to this Court pursuant to 18

3    U.S.C. § 6003 for an order compelling L’TANYA SMITH (“SMITH”) to

4    testify before the Court in this matter.         Section 6003(b) provides

5    that the United States Attorney may request such an order when in her

6    judgment the testimony or other information from an individual may be

7    necessary to the public interest, and such individual has refused or

8    is likely to refuse to testify or provide other information on the

9    basis of her privilege against self-incrimination.           The attached
10   Declaration of Tracy L. Wilkison, the Acting United States Attorney,
11   establishes that in her judgment the testimony of this witness may be
12   necessary to the public interest and that this witness has refused or
13   will refuse to testify on the basis of her privilege against self-
14   incrimination.     Section 6003(a) provides that the "United States
15   district court . . . shall issue . . . upon the request of the United
16   States Attorney . . ., an order requiring such individual to give
17   testimony or provide other information which he refuses to give or
18   provide on the basis of his privilege against self-incrimination . .

19   . ."    The grant of the order, is therefore, mandatory upon a proper

20   request, such as the one presented here.

21

22

23

24

25

26

27

28

                                             4
     Case 2:13-cr-00719-PSG Document 543 Filed 07/02/21 Page 5 of 6 Page ID #:8605



1                          DECLARATION OF TRACY L. WILKISON

2          I, Tracy L. Wilkison, declare as follows:

3          1.    I am the Acting United States Attorney for the Central

4    District of California.

5          2.    I have been advised by Assistant United States Attorneys

6    Andrew Roach, Rachel Agress and Byron R. Tuyay that Richard Callahan,

7    counsel for L’TANYA SMITH (SMITH”), has advised that if SMITH is

8    called to the stand to testify before the Court in this matter, she

9    will refuse to answer certain questions, invoking the constitutional
10   privilege against self-incrimination, and will object to any motion
11   to compel made by the government.
12         3.    Assistant United States Attorneys Andrew Roach, Rachel
13   Agress, and Byron R. Tuyay have presented the facts of the
14   investigation to me, and in my judgment, the testimony of SMITH may
15   be necessary to the public interest.        Specifically, due to the
16   complexity of the offense conduct and the fact that it occurred over
17   ten years ago, many witnesses are no longer alive and/or memories may
18   have faded.    SMITH, who pled guilty on the eve of the original trial,

19   was a co-conspirator who had knowledge of and implemented fundamental

20   aspects of the underlying health care fraud.          Along with the other

21   evidence in the case, SMITH’s testimony will be key in establishing

22   the health care fraud that occurred in the Sunset Clinic and will

23   facilitate a more efficient and streamlined trial.

24         4.    An authorized Acting Deputy Assistant Attorney General of

25   the United States has approved the application for an order

26   instructing L’TANYA SMITH to testify and produce evidence under the

27   provisions of 18 U.S.C. §§ 6002-6003 and 28 C.F.R. § 0.175.            A true

28   copy of the letter from Amanda N. Liskamm, Acting Deputy Assistant

                                             5
     Case 2:13-cr-00719-PSG Document 543 Filed 07/02/21 Page 6 of 6 Page ID #:8606



1    Attorney General, Criminal Division, Department of Justice,

2    Department of Justice, expressing said approval is attached as

3    Exhibit 1.

4          5.    Assistant United States Attorneys Andrew Roach, Rachel

5    Agress, and Byron R. Tuyay have advised me of the following:

6                a.    Trial is currently set for July 15, 2021, and the

7    government will require the testimony of SMITH on or about July 13,

8    2021.

9                b.    Assistant United States Attorneys Andrew Roach, Rachel
10   Agress, and Byron L. Tuyay are available to consult with the Court.
11         I declare under penalty of perjury that the foregoing is true
12   and correct.
13   Dated: July 2, 2021
14
                                              TRACY L. WILKISON
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             6
